DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 6/25/2019 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021, 8/07/2020, 6/25/2019 and 3/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings received on 6/25/2019 are accepted to by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim is objected because the phrase “receive a stationary tissue sample” is not clear. The claim recites “cavity sized to receive a stationary tissue sample”, which seems like the sample moves and the cavity receives the sample. To clarify “receive a stationary tissue sample” the Examiner recommends to modify the claim language according to the abstract of this . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-14, 17-18, 20-25, 28-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 2015/0316464) in view of Hueton et al. (US 5459325).

Regarding claim 1, Gourley teaches a scanning microscope device (refer to Gourley, US 2015/0316464, Fig. 9) comprising: 
a first reflection surface that is planar (bottom mirror 34, Fig. 9, [0085]); 
a second reflection surface (top mirror 26; Fig. 9, [0085]); 
a scanning cavity sized to receive a stationary tissue sample (resonant cavity 28 to receive specimen 30, Fig. 9, [0085]. The following statements in the prior art discloser clarifies the specimen is a stationary tissue sample: prior art discloses: “In one experiment a pair of mouse liver cell lines was used. One line was normal and the other line was transformed to cancer cells”, [0088], “This invention provides a method for rapidly distinguishing between diseased and normal cells …this new technique has the potential of detecting disease at a very early stage using small bioparticles …to enable powerful new tools for the rapid, accurate analysis of optical properties of cells, organelles, and other bioparticles... The optical properties of bioparticles depend upon their geometry and biomolecular composition, [“Summary of the Invention”, ¶ [0009]”. The prior art inherently teaches “a stationary tissue sample”. The following is the Examiners explanation for “stationary tissue sample”: claim 18 recites “a means to bring a bioparticle into the cavity” and the dependent claim 26 recites “means to bring a bioparticle into said cavity of claim 18 … further including said bioparticle in at a stationary fluid, ..”, which teaches cells, organelles, and other bioparticle is inside the stationary fluid and that inherently teaches “a stationary tissue sample” and “cavity sized to receive a stationary tissue sample” as claimed) having at least one lasing energy responsive species (produces a light signal … fluorescence or the like that is modified by the bioparticle and can be analyzed by spectrometer or microscope, [see ¶ 0097]), 
wherein at least a portion of the scanning cavity corresponds to a Fabry-Perot resonator cavity defined between the first reflection surface and the second reflection surface (“a reflective coating 179 and, with reflective layer 178, forms a Fabry-Perot cavity that lases in the presence of a bioparticle”, [0134])  
having a quality factor (Q) of greater than or equal to about 1 x 102 ; a lasing pump source configured to direct energy at the scanning cavity (sources 52 and 53, [0102], Fig. 4 explicitly teaches pump 20, configured to direct energy at the scanning cavity; “Fig. 10b shows a power output vs power input curve, showing that the light grows very rapidly (about 100-fold) and exhibits a highly nonlinear amplifying region. In this nonlinear region, a small change in the cavity can produce a large change in the output power. When bioparticles are present, they introduce scattering losses and phase change and effectively increase the threshold condition for lasing”, [0121]; that is equivalent to having a quality factor (Q) of greater than or equal to about 1 x 102); and 
a detector configured to receive and detect one or more emissions generated by at least one lasing energy responsive species in the tissue sample from the scanning cavity (Fig. 9, multiple detectors 50, 33b, 44/46”, [0102], “spectral means (elements 44 and 46) for detecting resonance conditions”, [0102]; “output 114 may be analyzed 
Gourley doesn’t explicitly teach a stationary tissue sample, wherein at least one of the second reflection surface or the lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity to generate a two-dimensional scan of the tissue sample.
Gourley and teaches Hueton are related as scanning microscopes.
Hueton teaches stationary sample (image plane 10; Fig. 1; “by movement of scan head 22 … the combination of reflector 13 and lens 12 moves in direction 20a”, [col. 3. Line 64];), at least one of the second reflection surface or the lasing pump source (Fig. 2, elements 11, 16, 15, 13 and 12 sources beam 30) is translatable with respect to the stationary sample in the scanning cavity to generate a two-dimensional scan of the tissue sample (“by movement of scan head 22 … the combination of reflector 13 and lens 12 moves in direction 20a”, [col. 3. Line 64]; “FIGS. 3A-B more clearly illustrate the creation of scan lines … will cause formation of successive scan lines and result in two-dimensional fluorescent stimulation of the sample in image plane 10” [col. 3, line 6 – col. 4, line 8], and “… the scanner places the light source, in miniature form, directly on the scan head. The sample may be translated in an axis orthogonal to the scan line in order to stimulate fluorescent emission from a two-dimensional portion of the sample”, [abstract]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include at least one reflection surface or the lasing pump source is translatable with respect to the stationary tissue 
Regarding claim 2, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley further teaches the scanning microscope device, wherein a first surface of the tissue sample is disposed on the first reflection surface and a second surface of the tissue sample opposite to the first surface has a gap of less than or equal to about 20 micrometers from the second reflection surface (“depth from 0.1-25 μm”, [0156]).
Gourley doesn’t teach the sample is stationary. 
Hueton teaches the stationary sample (image plane 10; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to have the sample stationary, as taught by Hueton for the predictable result of scanning and imaging the stationary sample properly. 
Regarding claim 3, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley further teaches the scanning microscope device, wherein a distance between the first reflection surface and the second reflection surface is less than or equal to about 60 micrometers (“depth from 0.1-25 μm”, [0156]).
Regarding claim 6, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.

Hueton teaches the second reflection surface (reflector 13), the combination of reflector 13 and lens 12 is translatable with respect to the sample 10  (“by movement of scan head 22 … the combination of reflector 13 and lens 12 moves in direction 20a”, [col. 3. Line 64];
Hueton further teaches the lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity (“Figs. 3A-B shows lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity” (“by movement of scan head 22 … the combination of reflector 13 and lens 12 moves in direction 20a”, [col. 3. Line 64]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity, as taught by Hueton for the predictable result of scanning and fluorescent imaging of samples in a wide variety of sizes and formats as taught by Hueton in [abstract and Figs. 3A-B].
Regarding claim 7, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley further teaches the scanning microscope device of claim 1, wherein the quality factor (Q) is greater than or equal to about 1 x 105 (sources 52 and 53, [0102], “Fig. 10b shows a power output vs power input curve, showing that the light grows very equal to about 1 x 105 ).
Regarding claim 8, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley teaches the scanning microscope device, wherein the stationary tissue sample comprises at least two distinct lasing energy responsive species and the detector is capable of receiving and detecting multiplexed emissions from each distinct lasing energy responsive species (“FIG. 9 also includes multiple light sources 52 and 53 and multiple detectors 50, 33b, 44/46 and multiple beamsplitters 21, 23, 42 and 35 for recording combinations of light wavelengths for imaging/spectral measurements of transmittance, reflectance, scatter, phase, absorption, fluorescence or the like … It also includes a computer 48 for analysis including machine vision methods”, [0102]).
Regarding claim 9, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Hueton in an alternate embodiment teaches the scanning microscope device, wherein the second reflection surface is removable (“alternate embodiment, there may be a fixed reflector, removed from the scan head, that is positioned to receive the fluorescence emission and deflect it toward the detector”, [col. 2, lines 25-28]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton to an alternate 
Regarding claim 10, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley teaches the stationary tissue sample has a thickness of greater than or equal to about 1 µm to less than or equal to about 50 µm (a specimen in a specimen analysis region 30, [0085]; “The dimensions of experimentally fabricated channels 150 ranged in width from 10-50 μm, in depth from 0.1-25 μm, and in length from 90-500 μm. The number of channels in each chip ranged from 12-16. The range produces a difference of three orders of magnitude in the hydraulic conductance of the channels. These different channel dimensions allow for different cell sizes and velocities”, [0156]).
Regarding claim 11, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley further teaches the scanning microscope device of claim 1, wherein at least one of the first reflection surface or the second reflection surface comprises one or more spacers (“reflective structures that include at least one recessed surface selected from the group of surfaces consisting of a micro-titer plate, an array of microcavity wells, microchannels, and a grated surface for containing and flowing fluids with said bioparticle” [claim 31]).
Regarding claim 12, the microscope device according to claim 11 is rejected (see above).

Gourley further teaches the scanning microscope device of claim 11, wherein the one or more spacers have a height of greater than or equal to about greater than or equal to about 2 micrometers to less than or equal to about 60 micrometers (channels 150 ranged … in depth from 0.1-25 μm).
Regarding claim 13, the microscope device according to claim 11 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 11.
Gourley further teaches the scanning microscope device of claim 11, wherein the scanning cavity further comprises at least one refractive index matching material disposed around the tissue sample (“The invention described here provides methods to relate measured optical properties to bioparticle size and refractive index. In turn, the invention shows how to relate the refractive index to the overall biomolecular composition. And, it shows how to quantify the way in which dominant and other biomolecules contribute to the refractive index. It reveals how the index changes with alterations in the distribution of biomolecules”, [0009].” In the operation of the biocavity laser, the higher refractive index of a bioparticle (relative to the cavity with fluid only) triggers a lasing spectrum, and the spectrum is red-shifted relative to the cavity resonance without the bioparticle”).
Although Gourley does not explicitly disclose that the scanning cavity further comprises at least one refractive index matching material disposed around the tissue sample, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the scanning cavity further comprises at least one refractive Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). Further a person of ordinary skill in the art would have been motivated to modify the device to have at least one refractive index matching material disposed around the tissue sample in order to relate the refractive index to the overall biomolecular composition. And, to quantify the way in which dominant and other biomolecules contribute to the refractive index as Gourley disclosed in [0009].
Regarding claim 14, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley teaches the scanning microscope device, wherein the stationary tissue sample is in a form of a microarray of tissue samples (Fig. 9 shows and array of tissue 30, claim 31 disclosed reflective structures that include at least one recessed surface selected from the group of surfaces consisting of a micro-titer plate, an array of microcavity wells, microchannels, and a grated surface for containing and flowing fluids with said bioparticle, which is equivalent to tissue sample is in a form of a microarray of tissue samples).
Regarding claim 17, Gourley teaches a method of detecting emissions from one or more lasing energy responsive species in a tissue sample (refer to Gourley, US 2015/0316464) wherein the method comprises: 
directing energy from a lasing pump source (Fig. 9, light sources 52 and 53, [0102]; Fig. 4 explicitly teaches pump 20; light source could be a laser [0097]) towards a stationary tissue sample (resonant cavity 28 to receive specimen 30, Fig. 9, [0085]. The following statements in the prior art discloser clarifies the specimen is a stationary tissue sample: prior art discloses: “In one experiment a pair of mouse liver cell lines was used. One line was normal and the other line was transformed to cancer cells”, [0088], “This invention provides a method for rapidly distinguishing between diseased and normal cells …this new technique has the potential of detecting disease at a very early stage using small bioparticles …to enable powerful new tools for the rapid, accurate analysis of optical properties of cells, organelles, and other bioparticles . .. The optical properties of bioparticles depend upon their geometry and biomolecular composition, [“Summary of the Invention”, ¶ [0009]”. The prior art inherently teaches “a stationary tissue sample”. The following is the Examiners explanation for “stationary tissue sample”: claim 18 recites “a means to bring a bioparticle into the cavity” and dependent claim 26 recites “means to bring a bioparticle into said cavity of claim 18 … further including said bioparticle in at least one fluid condition selected from .. a stationary fluid”, which teaches cells, organelles, and other bioparticle is inside the stationary fluid and inherently teaches “a stationary tissue sample” and “cavity sized to receive a stationary tissue sample” as claimed)  disposed within a scanning cavity (Fig. 9 shows the scanning cavity; [0103], resonant cavity 28, Fig. 9) at least a portion of which defines a 2 (sources 52 and 53, [0102], “Fig. 10b shows a power output vs power input curve, showing that “the light grows very rapidly (about 100-fold) and exhibits a highly nonlinear amplifying region. In this nonlinear region, a small change in the cavity can produce a large change in the output power. When bioparticles are present, they introduce scattering losses and phase change and effectively increase the threshold condition for lasing”, [0121]; that the Examiner interpret as equivalent to having a quality factor (Q) of greater than or equal to about 1 x 102) formed between a first reflection surface and a second reflection surface (between top mirror 26; bottom mirror 34, Fig. 9, [0085]), wherein the tissue sample contains one or more lasing energy responsive species and at least one of the second reflection surface or a lasing pump source and tissue sample disposed within the scanning cavity (“spectral means (elements 44 and 46) for detecting resonance conditions”, [0102]; “output 114 may be analyzed outside the chip with a spectrometer or other optical instrument (such as 46 and 50 shown in FIGS. 4,7, and 9)”, [0134]).; 
Gourley doesn’t explicitly teach a stationary tissue sample wherein at least one of the second reflection surface or a lasing pump source and translates with respect to the stationary tissue sample disposed within the scanning cavity and detecting one or more laser emissions generated by the one or more lasing energy responsive species in the tissue sample to generate a two-dimensional scan of the tissue sample.
Gourley and teaches Hueton are related as scanning microscopes.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include the sample stationary and at least one reflection surface or the lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity to generate a two-dimensional scan of the tissue sample, as taught by Hueton for the predictable result of and imaging the stationary sample properly. And scanning and fluorescent imaging of samples in a wide variety of sizes and formats as taught by Hueton in [abstract and Figs. 3A-B].
Regarding claim 18, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.

Hueton teaches the directing energy from the lasing pump source (laser, Fig. 2) includes translating a source of lasing energy over the sample disposed within the scanning cavity to generate the two-dimensional scan (“FIGS. 3A-B more clearly illustrate the creation of scan lines ….. will cause formation of successive scan lines and result in two-dimensional fluorescent stimulation of the sample in image plane 10” [col. 3, line 6 – col. 4, line 8], and “… the scanner places the light source, in miniature form, directly on the scan head. The sample may be translated in an axis orthogonal to the scan line in order to stimulate fluorescent emission from a two-dimensional portion of the sample”, [abstract]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include at least one reflection surface or the lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity to generate a two-dimensional scan of the tissue sample, as taught by Hueton for the predictable result of scanning and fluorescent imaging of samples in a wide variety of sizes and formats as taught by Hueton in [abstract and Figs. 3A-B].
Regarding claim 20, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.

Hueton teaches the generate a multiplexed two-dimensional scan of the tissue sample (“FIGS. 3A-B more clearly illustrate the creation of scan lines ….. will cause fo mation of successive scan lines and result in two-dimensional fluorescent stimulation of the sample in image plane 10” [col. 3, line 6 – col. 4, line 8], and “… the scanner places the light source, in miniature form, directly on the scan head. The sample may be translated in an axis orthogonal to the scan line in order to stimulate fluorescent emission from a two-dimensional portion of the sample”, [abstract]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include at least two distinct lasing energy responsive species to generate a two-dimensional scan of the tissue sample, as taught by Hueton for the predictable result of scanning and fluorescent imaging of samples in a wide variety of sizes and formats as taught by Hueton in [abstract and Figs. 3A-B].
Regarding claim 21, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.
Gourley teaches wherein the one or more lasing energy responsive species comprise a first lasing energy responsive species and a distinct second lasing energy 
Regarding claim 22, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.

Regarding claim 23, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.

Regarding claim 24, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.
Gourley teaches wherein method of claim 17, wherein the one or more lasing energy responsive species (fluorophores in a tissue sample) comprise a first lasing energy responsive species and a distinct second lasing energy responsive species (spectroscopy/detector device 44/46 via beamsplitter 42 distinct lasing energy responsive from specimen [0097]), wherein the first energy responsive species is in a nucleus of a cell and the second energy responsive species is associated with an antibody that targets an antigen that is inside the cell, on a membrane of the cell, or in an extraceullular matrix of the tissue sample (emit an intense beam that passes out of the cavity to a beamsplitter 42 where it is directed to an imaging device 50 and/or a 
Regarding claim 25, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.
Gourley teaches wherein method of claim 17, wherein the first reflection surface and the second reflection surface have a broad reflection band (Fig. 9 teaches top reflection surface 26 and the bottom reflection surface 34; Gourley doesn’t explicitly teach reflection surface have a broad reflection band. Gourley teaches multiple light sources using similar or different wavelengths and detectors at similar or different wavelengths can be employed to obtain simultaneous information on the optical properties in the image including fringe displacement, phase, fluorescence, brightfield, darkfield, scatter, reflectance, transmittance, and the like [0106]; includes element 25 for modulating, steering, scanning, pulsing or holographic control of the input light. It also includes element 27 for lenslet array or holographic or phase contrast methods including an intensity variation due to the phase of the particle [0104]. Therefore use of a reflection surface have a broad reflection band would be merely a matter of obvious engineering choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a reflection surface have a broad reflection band for the predictable result of covering broad band elements.
Regarding claim 28, the method according to claim 17 is rejected (see above).

Gourley teaches method of claim 17 further comprising detecting one or more of bright field emissions or fluorescent emissions generated in the tissue sample, (“Fig. 9 teaches top reflection surface 26 and the bottom reflection surface Gourley teaches multiple light sources using similar or different wavelengths and detectors at similar or different wavelengths can be employed to obtain simultaneous information on the optical properties in the image including fringe displacement, phase, fluorescence, brightfield, darkfield, scatter, reflectance, transmittance, and the like [0106]);
Hueton further teaches a two-dimensional scan is a composite overlay of the laser emissions with the the fluorescent emissions (“A sample may be moved orthogonally past the scan line for two-dimensional scanning, as by translation of a stage or by electrophoresis. The fluorescence scanner of the present invention may be adapted through substitution of lenses and reflectors of various sizes and corresponding mechanical adjustments to provide for scanning and fluorescent imaging of samples in a wide variety of sizes and formats”, [col. 2, lines 12-18]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include a two-dimensional scan of the tissue sample, as taught by Hueton for the predictable result of acquiring a two-dimensional image by scanning and fluorescent imaging of samples, as taught by Hueton in [abstract and Figs. 3A-B].
Regarding claim 29, the method according to claim 28 is rejected (see above).
Gourley in view of Hueton teaches the method according to claim 28.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton to an alternate embodiment of Gourley to include the second reflection surface is removable, as taught by Gourley for the predictable result of creating the device in a miniature form.
Regarding claim 30, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the method according to claim 17.
Gourley teaches the method of claim 17, wherein the one or more laser emissions generated by the one or more lasing energy responsive species in the tissue sample provides at least one of: identification of sub-type of cancer tissue, early detection of cancer, identification of a stage of cancer, or a histogram of laser emissions (“FIG. 5a shows a histogram of laser wavelength shifts for mitochondria isolated from cancer mouse liver cells”, [0024]; “Spectra were collected and the resulting laser peak shifts Δλ (relative to fluid-only) were analyzed …These observed changes observed in the spectra of normal healthy mitochondria to those of mitochondria in the cancer state indicate that the technique has the ability to rapidly diagnosis healthy and disease states”, [0090].
Regarding claim 31, Gourley teaches a method for quantifying one or more biomarkers in a histological tissue sample (refer to Gourley, US 2015/0316464, Fig. 9), the method comprising: 
directing energy from a lasing pump source (light sources 52 and 53, [0102]; Fig. 4 explicitly teaches pump 20; light source could be a laser [0097]) towards a stationary histological tissue sample (resonant cavity 28 to receive specimen 30, Fig. 9, [0085]. The following statements in the prior art discloser clarifies the specimen is a stationary histological tissue sample: prior art discloses: “In one experiment a pair of mouse liver cell lines was used. One line was normal and the other line was transformed to cancer cells”, [0088], “This invention provides a method for rapidly distinguishing between diseased and normal cells …this new technique has the potential of detecting disease at a very early stage using small bioparticles …to enable powerful new tools for the rapid, accurate analysis of optical properties of cells, organelles, and other bioparticles . .. The optical properties of bioparticles depend upon their geometry and biomolecular composition, [“Summary of the Invention”, ¶ [0009]”. The prior art inherently teaches “a stationary histological tissue sample”. The following is the Examiners explanation for “stationary histological tissue sample”: claim 18 recites “a means to bring a bioparticle into the cavity” and dependent claim 26 recites “means to bring a bioparticle into said cavity of claim 18 … further including said bioparticle in at least one fluid condition selected from .. a stationary fluid”, which teaches cells, organelles, and other bioparticle is inside the stationary fluid and inherently teaches “a stationary tissue sample” and “a stationary histological tissue sample” as claimed)) disposed within a scanning cavity (Fig. 9 shows the scanning cavity; [0103]) at least a portion of which defines a Fabry-2 (sources 52 and 53, [0102], “Fig. 10b shows a power output vs power input curve, showing that “the light grows very rapidly (about 100-fold) and exhibits a highly nonlinear amplifying region. In this nonlinear region, a small change in the cavity can produce a large change in the output power. When bioparticles are present, they introduce scattering losses and phase change and effectively increase the threshold condition for lasing”, [0121]; that the Examiner interpret as equivalent to having a quality factor (Q) of greater than or equal to about 1 x 102) formed between a first reflection surface and a second reflection surface (between top mirror 26; bottom mirror 34, Fig. 9, [0085]), and detecting one or more laser emissions generated by the one or more lasing energy responsive species in the histological tissue sample (wavelength dispersive photodetective device 44/46. Data from these devices are fed to a computer 48 for subsequent analysis [0085].
In another embodiment in Fig. 4 Gourley teaches wherein the histological tissue sample (specimen, Fig. 4) contains one or more lasing energy responsive species capable of associating with at least one biomarker and at least one of the second reflection surface or a source of lasing energy source of coherent electromagnetic radiation (pump laser 20 emitting a beam that is directed by a beam splitter 22 through a lens 24 to a bio cavity laser (resonant cavity 28) comprising … a specimen in an specimen analysis region 30 … wavelength dispersive photodetective device 44/46. Data from these devices are fed to a computer 48 for subsequent analysis). 

Gourley doesn’t explicitly teach a source of lasing energy source of coherent electromagnetic radiation translates with respect to the stationary tissue sample disposed within the scanning cavity; and detecting one or more laser emissions generated by the one or more lasing energy responsive species in the histological tissue sample so as to quantify a number of the at least one biomarker present in the histological tissue sample.
Gourley and teaches Hueton are related as scanning microscopes.
Hueton teaches a stationary sample (image plane 10; Fig. 1; “by movement of scan head 22 … the combination of reflector 13 and lens 12 moves in direction 20a”, [col. 3. Line 64];), a source of lasing energy source of coherent electromagnetic radiation translates with respect to the stationary tissue sample disposed within the scanning cavity; and detecting one or more laser emissions generated by the one or more lasing energy responsive species in the histological tissue sample so as to 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to include at least one reflection surface or the lasing pump source is translatable with respect to the stationary tissue sample in the scanning cavity to generate a two-dimensional scan of the tissue sample, as taught by Hueton for the predictable result of scanning and fluorescent imaging of samples in a wide variety of sizes and formats as taught by Hueton in [abstract and Figs. 3A-B].
Regarding claim 32, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley teaches wherein method of claim 31, wherein the one or more lasing energy responsive species (fluorophores in a tissue sample) comprise a first lasing energy responsive species and a distinct second lasing energy responsive species and the energy directed towards the stationary tissue sample (specimen 30, Fig. 9) is less 
Regarding claim 34, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley teaches wherein method of claim 31, wherein the detecting of one or more emissions relates to a concentration distribution of the at least one biomarker in distinct regions of the tissue sample, wherein an excitation intensity of energy directed at the tissue sample is varied to measure the concentration of the biomarker in distinct regions of the tissue sample (“multiple light sources 52 and 53 and multiple detectors 50, 33b, 44/46 and multiple beamsplitters 21, 23, 42 and 35 for recording combinations of light wavelengths for imaging/spectral measurements of transmittance, reflectance, scatter, phase, absorption, fluorescence or the like.”; Fig. 9 teaches top reflection surface 26 and the bottom reflection surface 34; Gourley further teaches multiple light sources using similar or different wavelengths and detectors at similar or different wavelengths can be employed to obtain simultaneous information on the optical 
Regarding claim 35, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley teaches wherein method of claim 31, wherein the one or more lasing energy responsive species (fluorophores in a tissue sample) comprise a first lasing energy responsive species having a first lasing threshold energy and a distinct second lasing energy responsive species having a distinct second lasing threshold energy (“Imaging (elements 33b and 50) and spectral means (elements 44 and 46) for detecting resonance conditions. It also includes a computer 48 for analysis including machine vision methods”, [0102]) , so that the directing energy from the lasing pump source comprises increasing an energy level to first excite the first lasing energy responsive species and then to excite the second lasing energy responsive species (“means (element 25) for modulating, steering, scanning, pulsing or holographic control of the input light”, [0104]), so that the detecting of the one or more emissions detects emissions from the first lasing energy responsive species and the second lasing energy responsive species maps a distribution of the first lasing energy responsive species and the second energy responsive species within the histological tissue sample (“multiple light sources 52 and 53 and multiple detectors 50, 33b, 44/46 and multiple beamsplitters 21, 23, 42 and 35 for recording combinations of light wavelengths for imaging/spectral 
Regarding claim 36, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley teaches wherein method of claim 31, wherein the one or more lasing energy responsive species comprise a first lasing energy responsive species (fluorophores in a tissue sample) having a first lasing threshold energy, wherein an amount of energy directed towards the histological tissue sample is increased, so that the detecting maps a concentration distribution of the first lasing energy responsive species in the histological tissue sample (“multiple light sources 52 and 53 and multiple detectors 50, 33b, 44/46 and multiple beamsplitters 21, 23, 42 and 35 for recording combinations of light wavelengths for imaging/spectral measurements of transmittance, reflectance, scatter, phase, absorption, fluorescence or the like. … imaging (elements 33b and 50) and spectral means (elements 44 and 46) for detecting resonance conditions. It also includes a computer 48 for analysis including machine vision methods”, [0102]).
Regarding claim 37, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley teaches wherein method of claim 31, wherein the one or more emissions generated by the one or more lasing energy responsive species having a spatial resolution (beam splitter 22 through a lens 24 to a biocavity laser (resonant cavity 28) In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Benefits of optimizing include improved image quality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gourley in view of Hueton to include having a spatial resolution less than or equal to 0.7 as for the predictable result of improving image quality.
Regarding claim 38, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley teaches wherein method of claim 31, wherein the first reflection surface and the second reflection surface have a broad reflection band (Fig. 9 teaches top reflection surface 26 and the bottom reflection surface 34; Gourley doesn’t explicitly teach reflection surface have a broad reflection band. Gourley teaches multiple light sources using similar or different wavelengths and detectors at similar or different wavelengths can be employed to obtain simultaneous information on the optical properties in the image including fringe displacement, phase, fluorescence, brightfield, .

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Hueton et al. as applied to claim 1, and further in view of Mandella et al. (US 2012/0330157).

Regarding claim 4, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley teaches in Fig. 9 the microscope device for tissue culture with an specimen analysis region 30.
Hueton further teaches the second reflection surface is a scanning mirror formed on a terminal end of a beam that translates with respect to the stationary tissue sample (reflector 13, moves in direction 20a, 20b, sample 10).
Gourley in view of Hueton doesn’t explicitly teach a terminal end of a fiber.
Gourley and teaches Mandella are related as scanning microscopes.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton to include a scanning mirror on a terminal end of a fiber, as taught by Mandella for the predictable result of scanning mirror arrangements including a fiber to angled the beam towards accurately to focus the beam to the mirror and the target.
Regarding claim 5, the microscope device according to claim 4 is rejected (see above).
Gourley in view of Hueton and Mandella teaches the microscope device according to claim 4.
Gourley further teaches the second reflection surface defines a concave structure and a radius of curvature of the concave structure (“reflective structures that include at least one recessed surface selected from the group of surfaces consisting of a micro-titer plate, an array of microcavity wells, microchannels, and a grated surface for containing and flowing fluids with said bioparticle”, [claim 31]).
Hueton further teaches the reflector is greater than or equal to about 5 micrometers to less than or equal to about 500 micrometers (reflectors of various sizes and corresponding mechanical adjustments to provide for scanning, [col. 2, lines 15-17]).
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the 
Regarding claim 19, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 17.
Gourley teaches wherein the second reflection surface defines a concave structure that is a scanning mirror formed on a terminal end of a beam that translates with respect to the tissue sample disposed within the scanning cavity to generate the two-dimensional scan (“reflective structures that include at least one recessed surface selected from the group of surfaces consisting of a micro-titer plate, an array of microcavity wells, microchannels, and a grated surface for containing and flowing fluids with said bioparticle”, [claim 31]).
Gourley in view of Hueton doesn’t explicitly teach a terminal end of a fiber.
Gourley and teaches Mandella are related as scanning microscopes.
Mandella teaches a scanning mirror (135 scan mirror, Fiber 110; Fig. 1) formed on a terminal end of a fiber (end of fiber 100). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton to include a scanning mirror on a terminal end of a fiber, as taught by Mandella for the predictable result of scanning mirror arrangements including a fiber to angled the beam towards accurately to focus the beam to the mirror and the target.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Hueton et al. as applied to claim 1, and further in view of Gerritsen et al. (US 2008/0210869).

Regarding claim 15, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley doesn’t explicitly teach the scanning microscope device, wherein the stationary tissue sample has been cryogenically preserved or formalin-fixed paraffin-embedded.
Gourley and Gerritsen are related as scanning microscopes.
Gerritsen teaches the scanning microscope device, wherein the stationary tissue sample has been cryogenically preserved or formalin-fixed paraffin-embedded (“apparatus where a cryogenically cooled sample may be imaged” [0050]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley to image cryogenically preserved, as taught by Gerritsen for imaging with both the particle beam and the optical microscope, as taught by Gerritsen in [0050] (a cryogenically cooled sample can be observed with both the particle beam and the optical microscope).

Claims 16 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Hueton et al. as applied to claim 1 and claim 17, and further in view of Sachse et al. (US 2011/0301438).

Regarding claim 16, the microscope device according to claim 1 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 1.
Gourley teaches the second reflection surface has a reflectivity to the one or more laser emissions (see Fig. 9).
Gourley doesn’t explicitly teach the reflection surface has a reflectivity to the one or more laser emissions generated by the one or more lasing energy responsive species in the tissue sample of greater than or equal to about 80% to less than or equal to about 99.999%.
Gourley and Sachse are related as microscopes.
Sachse teaches the reflection surface has a reflectivity to the one or more laser emissions generated by the one or more lasing energy responsive species in the tissue sample of greater than or equal to about 80% to less than or equal to about 99.999% (argon-ion laser produces an emission efficiency of approximately 87 percent. [0047]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton for laser emissions generated by the one or more lasing energy responsive species in the tissue sample of greater than or equal to about 80% to less than or equal to about 99.999%, as taught by Sachse in [0047] for the predictable result of using a most efficient source for excitation of this fluorophore (“argon-ion laser produces an emission efficiency of approximately 87 percent … argon-ion (or krypton-argon) laser line is the most efficient source for excitation of this fluorophore” [0047]).
Regarding claim 27, the method according to claim 17 is rejected (see above).
Gourley in view of Hueton teaches the method according to claim 17.
Gourley teaches the second reflection surface has a reflectivity to the one or more laser emissions (see Fig. 9).
Gourley doesn’t explicitly teach the reflection surface has a reflectivity to the one or more laser emissions generated by the one or more lasing energy responsive species in the tissue sample of greater than or equal to about 80% to less than or equal to about 99.999%.
Gourley and Sachse are related as microscopes.
Sachse teaches the reflection surface has a reflectivity to the one or more laser emissions generated by the one or more lasing energy responsive species in the tissue sample of greater than or equal to about 80% to less than or equal to about 99.999% (argon-ion laser produces an emission efficiency of approximately 87 percent. [0047]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton for laser emissions generated by the one or more lasing energy responsive species in the tissue sample of greater than or equal to about 80% to less than or equal to about 99.999%, as taught by Sachse in [0047] for the predictable result of using a most efficient source for excitation of this fluorophore (“argon-ion laser produces an emission efficiency of approximately 87 percent … argon-ion (or krypton-argon) laser line is the most efficient source for excitation of this fluorophore” [0047]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Hueton et al. as applied to claim 31, and further in view of Georgakoudi et al. (US 6,697,652).

Regarding claim 33, the method according to claim 31 is rejected (see above).
Gourley in view of Hueton teaches the microscope device according to claim 31.
Gourley in view of Hueton doesn’t explicitly teach, wherein the at least one biomarker associates with nuclei of cells within the stationary tissue sample, so that the detecting of one or more emissions generated by the one or more lasing energy responsive species corresponds to emissions generated by nuclei of the cells, so that the quantifying enumerates a number of nuclei of cells in the tissue sample.
Gourley and Georgakoudi are related as spectroscopic techniques to measure characteristics of tissue. 
Georgakoudi teaches at least one biomarker associates with nuclei of cells within the tissue sample, so that the detecting of emission generated by the lasing energy responsive species corresponds to emission generated by nuclei of the cells, so that the quantifying enumerates a number of nuclei of cells in the tissue sample
(“by measuring a component of the light that is periodic in wavelength. This component arises from the light that is Mie-scattered by surface epithelial cell nuclei, for example. By analyzing the amplitude and frequency of the periodic structure, the density and size distribution of these nuclei can be extracted”, [col. 1, lines 58-63]; “The undistorted or modified fluorescence spectrum can serve as a sensitive indicator of tissue biochemistry, while reflectance and light scattering spectroscopies provide 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gourley in view of Hueton to include the method of detecting of emission generated by the lasing energy responsive species corresponds to emission generated by nuclei of the cells to quantifying number of nuclei of cells in the tissue sample, as taught by Weiner for the predictable result of improving the sensitivity and accuracy of dysplasia detection in patients, as Georgakoudi teaches in the summary of the invention.

Allowable Subject Matter
Claims 26 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach, or reasonably suggest, that the first and the second reflection surfaces have a tunable reflection band and the lasing energy responsive species comprise a first lasing energy responsive species having a first lasing threshold energy and a distinct second lasing energy responsive species having a distinct second lasing threshold energy and spectral means for detecting resonance conditions, wherein the method further comprises first tuning the first reflection surface and the second reflection surface to have a first reflection band that permits laser emissions from the first lasing energy responsive species to transmit therethrough, so that after the directing of energy, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/R.A./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872